Exhibit 10.1

ONCOTHYREON INC.

SECURITIES EXCHANGE AGREEMENT

This Securities Exchange Agreement (this “Agreement”) is made as of May 13, 2015
(the “Effective Date”) by and between ONCOTHYREON INC., a Delaware corporation
(the “Company”), and BIOTECHNOLOGY VALUE FUND, L.P., a Delaware limited
partnership, BIOTECHNOLOGY VALUE FUND II, L.P., a Delaware limited partnership,
INVESTMENT 10, L.L.C., a Delaware limited liability company, and MSI BVF SPV,
L.L.C., a Delaware limited liability company (each a “Holder” and, collectively,
the “Holders”).

RECITALS

WHEREAS, the Holders wish to exchange that number of shares of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”) as set forth next
to each Holder’s name on Schedule I hereto.

WHEREAS, the Company wishes to issue to the Holders, pursuant to the exemption
from registration provided by
Section 3(a)(9) (“Section 3(a)(9)”) under the Securities Act of 1933, as amended
(the “Securities Act”), that number of shares of the Company’s Series C
Convertible Preferred Stock, par value $0.0001 per share (the “Preferred Stock”)
as set forth next to each Holder’s name on Schedule I hereto, in exchange for
the Common Stock (the “Exchange”) and to cancel the Common Stock upon the terms
and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company and the Holders agree as follows:

1. Exchange; Delivery. Holder hereby assigns and transfers the Common Stock to
the Company in exchange for the issuance by the Company, effective as of the
Effective Date and in full satisfaction of the Company’s obligations to the
Holder with respect to the Common Stock, of that number of shares of Preferred
Stock as set forth next to each Holder’s name on Schedule I hereto (the
“Shares”) to each Holder. On or about May 14, 2015 (the “Closing Date”), the
Company shall deliver the Shares to the Holder, and Holder shall deliver the
Common Stock to the Company, either via DTC to an account specified in writing
by the Company prior to such Exchange or in certificated form. The terms and
conditions of the Series C Preferred Stock shall be in substantially the form of
the Certificate of Designation of Preferences, Rights and Limitations attached
hereto as Exhibit A (the “Certificate of Designation”).



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holder that as of the Effective Date:

2.1 Due Authorization. The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
This Agreement has been duly authorized and validly executed and delivered by
the Company. Apart from the filing of the Certificate of Designation with the
Delaware Secretary of State, which action will occur on or before the Closing
Date, no other corporate action on the part of the Company, its board of
directors or its stockholders is necessary to authorize the execution and
delivery by the Company of this Agreement or the consummation of the
transactions contemplated by this Agreement, including, without limitation, the
issuance and delivery of the Shares.

2.2 Valid Issuance; Reservation of Shares; Preemptive Rights. The Shares are
duly authorized and, when issued and exchanged in accordance with the terms
hereof, will be duly and validly issued, free and clear of any liens, claims or
encumbrances (“Liens”) imposed by or through the Company.

2.3 Non-Contravention. The execution and delivery of this Agreement, the
issuance of the Shares and the consummation of the transactions contemplated
hereby and thereby will not, following the filing of the Certificate of
Designation with the Delaware Secretary of State, (a) conflict with or
constitute a material violation of or default under or give rise to any right of
termination, material amendment, cancellation or acceleration or loss of any
material rights under: (i) any material contracts to which the Company is a
party; or (ii) the certificate of incorporation or the bylaws of the Company; or
(b) to the Company’s knowledge, violate any order or decree applicable to the
Company, or by which it or any of its operations are bound, and no such
violation or default currently exists.

2.4 Exemption from Registration. Neither the Company nor any of its affiliates
nor any person acting on behalf of or for the benefit of any of the forgoing,
has paid or given, or agreed to pay or give, directly or indirectly, any
commission or other remuneration (within the meaning of Section 3(a)(9) and the
rules and regulations promulgated thereunder) for soliciting the Exchange.
Assuming the representations and warranties of the Holders contained herein are
true and complete, the Exchange will qualify for the registration exemption
contained in Section 3(a)(9).

3. Representations, Warranties and Covenants of the Holders. Each Holder hereby
represents and warrants to the Company and agrees as follows:

3.1 Due Authorization. The Holder has all requisite corporate or other entity
power and authority to execute, deliver and perform its obligations under this
Agreement, and this Agreement has been duly authorized and validly executed and
delivered by the Holder and no other corporate or other action on the part of
the Holder is necessary to authorize the execution and delivery by the Holder of
this Agreement. 

3.2 Ownership. Each Holder is the sole beneficial owner of the shares of Common
Stock as set forth next to each Holder’s name on Schedule I hereto, free and

 

2



--------------------------------------------------------------------------------

clear of all Liens, and upon execution of this Agreement, the Company will take
title to the Common Stock, free and clear of all Liens. There are no actions,
suits or proceedings against the Holder affecting the title of any of the Common
Stock or the right of the Holder to execute, deliver and perform this Agreement.
The Holder is not a party to or bound by, and the Shares being exchanged by the
Holder pursuant to this Agreement are not subject to, any agreement,
understanding or other arrangement (i) granting any option, warrant or right of
first refusal with respect to the Shares to any person, (ii) restricting the
Holder’s right to surrender and exchange the Shares as contemplated by this
Agreement or (iii) restricting any other of the Holder’s rights with respect to
the Shares.

3.3 Non-Contravention. The execution and delivery of this Agreement by the
Holder and the consummation of the transactions contemplated hereby will not,
following the filing of the Certificate of Designation with the Delaware
Secretary of State, (a) conflict with or constitute a material violation of or
default under or give rise to any right of termination, material amendment,
cancellation or acceleration or loss of any material rights under: (i) any
material contracts to which the Holder is a party; or (ii) the certificate of
incorporation or the bylaws of the Holder or any similar organizational document
of the Holder; or (b) to the Holder’s knowledge, violate any order or decree
applicable to the Holder, or by which it or any of its operations are bound, and
no such violation or default currently exists.

3.4 Exemption from Registration. Neither the Holder nor any of its affiliates
nor any person acting on behalf of or for the benefit of any of the forgoing,
has paid or given, or agreed to pay or give, directly or indirectly, any
commission or other remuneration (within the meaning of Section 3(a)(9) of the
Securities Act and the rules and regulations promulgated thereunder) for
soliciting the Exchange.

4. Amendment and Waiver. No provision of this Agreement may be amended or
modified except upon the written consent of the Company and each of the Holders,
and no provision hereof may be waived other than by a written instrument signed
by the party against whom enforcement of any such waiver is sought.

5. Miscellaneous.

5.1 Headings; Construction. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement. The language used in this Agreement is and
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

5.2 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

5.3 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to

 

3



--------------------------------------------------------------------------------

the principles of conflicts of law. The parties agree that any action brought by
either party under or in relation to this Agreement, including without
limitation to interpret or enforce any provision of this Agreement, shall be
brought in, and each party agrees to and does hereby submit to the jurisdiction
and venue of, any state or federal court located in Delaware.

5.4 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the Exchange, and
no party shall be liable or bound to any other in any manner by any oral or
written representations, warranties, covenants and agreements except as
specifically set forth herein. Each party expressly represents and warrants that
it is not relying on any oral or written representations, warranties, covenants
or agreements outside of this Agreement.

5.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

5.7 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assignees, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

5.8 Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this SECURITIES EXCHANGE
AGREEMENT as of the date set forth in the first paragraph hereof.

 

COMPANY: ONCOTHYREON INC. By:

/s/ Robert L. Kirkman

Name: Robert L. Kirkman Title: Chief Executive Officer

[Signature Page to Securities Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this SECURITIES EXCHANGE
AGREEMENT as of the date set forth in the first paragraph hereof.

 

HOLDERS: BIOTECHNOLOGY VALUE FUND, L.P. By: BVF Partners L.P., General Partner
By: BVF, Inc., General Partner By:

/s/ Mark Lampert

Mark Lampert, President BIOTECHNOLOGY VALUE FUND II, L.P. By: BVF Partners L.P.,
General Partner By: BVF, Inc., General Partner By:

/s/ Mark Lampert

Mark Lampert, President INVESTMENT 10, L.L.C. By: BVF Partners L.P.,
Attorney-in-fact By: BVF, Inc., General Partner By:

/s/ Mark Lampert

Mark Lampert, President MSI BVF SPV, L.L.C. By: BVF Partners L.P.,
Attorney-in-fact By: BVF, Inc., General Partner By:

/s/ Mark Lampert

Mark Lampert, President

[Signature Page to Securities Exchange Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Holder

   Shares of Common Stock
to Be Exchanged      Shares of Series C
Convertible Preferred
Stock to Be Issued  

Biotechnology Value Fund, L.P.

     3,040,000         *   

Biotechnology Value Fund II, L.P.

     1,640,000         *   

Investment 10, L.L.C.

     1,240,000         *   

MSI BVF SPV, L.L.C.

     1,580,000         *   

 

* Number of shares of Series C Convertible Preferred Stock to be Issued to be
determined by the following formula:

 

A    =    (B * C) ÷ D Where:       A    =    Number of Shares of Series C
Convertible Preferred Stock to be Issued B    =    Number of Shares of Common
Stock to be Exchanged C    =    Conversion Price (as set forth in the
Certificate of Designation) D    =    Stated Value (as set forth in the
Certificate of Designation)

*    *    *



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE OF DESIGNATION

*****



--------------------------------------------------------------------------------

ONCOTHYREON INC.

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES C CONVERTIBLE PREFERRED STOCK

PURSUANT TO SECTION 151 OF THE

DELAWARE GENERAL CORPORATION LAW

ONCOTHYREON INC., a Delaware corporation (the “Corporation”), in accordance with
the provisions of Section 103 of the Delaware General Corporation Law (the
“DGCL”) does hereby certify that, in accordance with Sections 141(c) and 151 of
the DGCL, the following resolution was duly adopted by the Board of Directors of
the Corporation by a duly authorized committee thereof on May 13, 2015:

RESOLVED, pursuant to authority expressly set forth in the Amended and Restated
Certificate of Incorporation of the Corporation, as amended (the “Certificate of
Incorporation”), the issuance of a series of Preferred Stock designated as the
Series C Convertible Preferred Stock, par value $0.0001 per share, of the
Corporation is hereby authorized and the designation, number of shares, powers,
preferences, rights, qualifications, limitations and restrictions thereof (in
addition to any provisions set forth in the Certificate of Incorporation that
are applicable to the Preferred Stock of all classes and series) are hereby
fixed, and the Certificate of Designation of Preferences, Rights and Limitations
of Series C Convertible Preferred Stock is hereby approved as follows:

SERIES C CONVERTIBLE PREFERRED STOCK

Section 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act. With respect to a Holder, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Holder will be deemed to be an Affiliate of such Holder.

“Alternate Consideration” shall have the meaning set forth in Section 7(b).

“Beneficial Ownership Limitation” shall have the meaning set forth in
Section 6(c).

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Buy-In” shall have the meaning set forth in Section 6(d)(iii).

“Closing Sale Price” means, for any security as of any date, the last closing
trade price for such security prior to 4:00 p.m., New York City time, on the
principal securities exchange or trading market where such security is listed or
traded, as reported by Bloomberg, L.P. (or an equivalent, reliable reporting
service mutually acceptable to and hereafter designated by Holders of a majority
of the then-outstanding Series C Preferred Stock and the Corporation), or if the
foregoing do not apply, the last trade price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, L.P., or, if no last trade price is reported for such
security by Bloomberg, L.P., the average of the bid prices of any market makers
for such security as reported on the OTC Pink Market by OTC Markets Group, Inc.
If the Closing Sale Price cannot be calculated for a security on a particular
date on any of the foregoing bases, the Closing Sale Price of such security on
such date shall be the fair market value as determined in good faith by the
Board of Directors of the Corporation.



--------------------------------------------------------------------------------

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Corporation’s common stock, par value $0.0001 per
share, and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Common Stock Equivalents” means any securities of the Corporation or the
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Conversion Date” shall have the meaning set forth in Section 6(a).

“Conversion Price” shall mean $1.48, as adjusted pursuant to paragraph 7 hereof.

“Conversion Ratio” shall have the meaning set forth in Section 6(b).

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series C Preferred Stock in accordance with the
terms hereof.

“Daily Failure Amount” means the product of (x) .005 multiplied by (y) the
Closing Sale Price of the Common Stock on the applicable Share Delivery Date.

“DGCL” shall mean the Delaware General Corporation Law.

“Distributions” shall have the meaning set forth in Section 5(a).

“DTC” shall have the meaning set forth in Section 6(a).

“DWAC Delivery” shall have the meaning set forth in Section 6(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fundamental Transaction” shall have the meaning set forth in Section 7(b).

“Holder” means any holder of Series C Preferred Stock.

“Issuance Date” May 14, 2015.

“Junior Securities” shall have the meaning set forth in Section 5(a).

“Notice of Conversion” shall have the meaning set forth in Section 6(a).

“Parity Securities” shall have the meaning set forth in Section 5(a).

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Senior Securities” shall have the meaning set forth in Section 5(a).

“Series C Preferred Stock” shall have the meaning set forth in Section 2(a).

 

2



--------------------------------------------------------------------------------

“Series C Preferred Stock Register” shall have the meaning set forth in
Section 2(b).

“Share Delivery Date” shall have the meaning set forth in Section 6(d)(i).

“Stated Value” shall mean $1,480.

“Trading Day” means a day on which the Common Stock is traded for any period on
the principal securities exchange or if the Common Stock is not traded on a
principal securities exchange, on a day that the Common Stock is traded on
another securities market on which the Common Stock is then being traded.

Section 2. Designation, Amount and Par Value; Assignment.

a) The series of preferred stock designated by this Certificate of Designation
shall be designated as the Corporation’s Series C Convertible Preferred Stock
(the “Series C Preferred Stock”) and the number of shares so designated shall be
7,500. Each share of Series C Preferred Stock shall have a par value of $0.0001
per share. The Series C Preferred Stock may be issued in certificated form or in
book-entry form. To the extent that any shares of Series C Preferred Stock are
issued in book-entry form, references herein to “certificates” shall instead
refer to the book-entry notation relating to such shares.

b) The Corporation shall register shares of the Series C Preferred Stock, upon
records to be maintained by the Corporation for that purpose (the “Series C
Preferred Stock Register”), in the name of the Holders thereof from time to
time. The Corporation may deem and treat the registered Holder of shares of
Series C Preferred Stock as the absolute owner thereof for the purpose of any
conversion thereof and for all other purposes. The Corporation shall register
the transfer of any shares of Series C Preferred Stock in the Series C Preferred
Stock Register, upon surrender of the certificates evidencing such shares to be
transferred, duly endorsed by the Holder thereof, to the Corporation at its
address specified herein. Upon any such registration or transfer, a new
certificate evidencing the shares of Series C Preferred Stock so transferred
shall be issued to the transferee and a new certificate evidencing the remaining
portion of the shares not so transferred, if any, shall be issued to the
transferring Holder, in each case, within three Business Days. The provisions of
this Certificate of Designation are intended to be for the benefit of all
Holders from time to time and shall be enforceable by any such Holder.

Section 3. Dividends. Holders shall not be entitled to receive any dividends in
respect of the Series C Preferred Stock, unless and until specifically declared
by the Board of Directors of the Corporation to be payable to the Holders of the
Series C Preferred Stock.

Section 4. Voting Rights Amendments. Except as otherwise provided herein or as
otherwise required by the DGCL, the Series C Preferred Stock shall have no
voting rights. However, as long as any shares of Series C Preferred Stock are
outstanding, the Corporation shall not, without the affirmative vote of the
Holders of a majority of the then outstanding shares of the Series C Preferred
Stock, (a) alter or change adversely the powers, preferences or rights given to
the Series C Preferred Stock or alter or amend this Certificate of Designation,
amend or repeal any provision of, or add any provision to, the Certificate of
Incorporation or bylaws of the Corporation, or file any articles of amendment,
certificate of designation, preferences, limitations and relative rights of any
series of preferred stock, if such action would adversely alter or change the
preferences, rights, privileges or powers of, or restrictions provided for the
benefit of the Series C Preferred Stock, regardless of whether any of the
foregoing actions shall be by means of amendment to the Certificate of
Incorporation or by merger, consolidation or otherwise, (b) issue further shares
of Series C Preferred Stock or increase or decrease (other than by conversion)
the number of authorized shares of Series C Preferred Stock or (c) enter into
any agreement with respect to any of the foregoing.

Section 5. Rank; Liquidation.

a) The Series C Preferred Stock shall rank (i) senior to all of the Common
Stock; (ii) senior to any class or series of capital stock of the Corporation
hereafter created specifically ranking by its terms junior to any Series C
Preferred Stock (“Junior Securities”); (iii) on parity with all shares of the
Corporation’s Series A Convertible

 

3



--------------------------------------------------------------------------------

Preferred Stock; (iv) on parity with all shares of the Corporation’s Series B
Convertible Preferred Stock; (v) on parity with any class or series of capital
stock of the Corporation hereafter created specifically ranking by its terms on
parity with the Series C Preferred Stock (together with the Corporation’s Series
A Convertible Preferred Stock and Series B Convertible Preferred Stock, the
“Parity Securities”) (vi) junior to Class UA Preferred Stock, no par value; and
(vii) junior to any class or series of capital stock of the Corporation
hereafter created specifically ranking by its terms senior to any Series C
Preferred Stock (“Senior Securities”), in each case, as to distributions of
assets upon liquidation, dissolution or winding up of the Corporation, whether
voluntarily or involuntarily (all such distributions being referred to
collectively as “Distributions”).

b) Subject to the prior and superior rights of the holders of Class UA Preferred
Stock and any other Senior Securities of the Corporation, upon liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary,
each holder of shares of Series C Preferred Stock shall be entitled to receive,
in preference to any distributions of any of the assets or surplus funds of the
Corporation to the holders of the Common Stock and Junior Securities and pari
passu with any distribution to the holders of Parity Securities, an amount equal
to $0.0001 per share of Series C Preferred Stock, plus an additional amount
equal to any dividends declared but unpaid on such shares, before any payments
shall be made or any assets distributed to holders of any class of Common Stock
or Junior Securities. If, upon any such liquidation, dissolution or winding up
of the Corporation, the assets of the Corporation shall be insufficient to pay
the holders of shares of the Series C Preferred Stock the amount required under
the preceding sentence, then all remaining assets of the Corporation shall be
distributed ratably to holders of the shares of the Series C Preferred Stock and
Parity Securities.

Section 6. Conversion.

a) Conversions at Option of Holder. Each share of Series C Preferred Stock shall
be convertible, at any time and from time to time from and after the Issuance
Date, at the option of the Holder thereof, into a number of shares of Common
Stock equal to the Conversion Ratio. Holders shall effect conversions by
providing the Corporation with the form of conversion notice attached hereto as
Annex A (a “Notice of Conversion”), duly completed and executed. Other than a
conversion following a Fundamental Transaction or following a notice provided
for under Section 7(d)(ii) hereof, the Notice of Conversion must specify at
least a number of shares of Series C Preferred Stock to be converted equal to
the lesser of (x) 100 shares (such number subject to appropriate adjustment
following the occurrence of an event specified in Section 7(a) hereof) and
(y) the number of shares of Series C Preferred Stock then held by the Holder.
Provided the Corporation’s transfer agent is participating in the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer program, the Notice of
Conversion may specify, at the Holder’s election, whether the applicable
Conversion Shares shall be credited to the account of the Holder’s prime broker
with DTC through its Deposit Withdrawal Agent Commission system (a “DWAC
Delivery”). The “Conversion Date”, or the date on which a conversion shall be
deemed effective, shall be defined as the Trading Day that the Notice of
Conversion, completed and executed, is sent by facsimile to, and received during
regular business hours by, the Corporation; provided that the original
certificate(s) (if applicable) representing such shares of Series C Preferred
Stock being converted, duly endorsed, and the accompanying Notice of Conversion,
are received by the Corporation within two (2) Trading Days thereafter. In all
other cases, the Conversion Date shall be defined as the Trading Day on which
the original share certificate(s) (if applicable) of Series C Preferred Stock
being converted, duly endorsed, and the accompanying Notice of Conversion, are
received by the Corporation. The calculations set forth in the Notice of
Conversion shall control in the absence of manifest or mathematical error.

b) Conversion Ratio. The “Conversion Ratio” for each share of Series C Preferred
Stock shall be equal to the Stated Value divided by the Conversion Price.

c) Beneficial Ownership Limitation. Notwithstanding anything herein to the
contrary, the Corporation shall not effect any conversion of the Series C
Preferred Stock, and a Holder shall not have the right to convert any portion of
the Series C Preferred Stock, to the extent that, after giving effect to an
attempted conversion set forth on an applicable Notice of Conversion, such
Holder (together with such Holder’s Affiliates, and any other Person whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) or Section 16 of the Exchange Act and the applicable
regulations of the Commission, including any “group” of which the Holder is a
member (the foregoing, “Attribution Parties”)) would beneficially own a number
of shares of Common Stock in excess of the Beneficial Ownership Limitation (as
defined below). For purposes of the

 

4



--------------------------------------------------------------------------------

foregoing sentence, the number of shares of Common Stock beneficially owned by
such Holder and its Attribution Parties shall include the number of shares of
Common Stock issuable upon conversion of the Series C Preferred Stock subject to
the Notice of Conversion with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(A) conversion of the remaining, unconverted Series C Preferred Stock
beneficially owned by such Holder or any of its Attribution Parties, and
(B) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Corporation (including any warrants) beneficially owned
by such Holder or any of its Attribution Parties that are subject to a
limitation on conversion or exercise similar to the limitation contained herein.
For purposes of this Section 6(c), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the applicable regulations
of the Commission. In addition, for purposes hereof, “group” has the meaning set
forth in Section 13(d) of the Exchange Act and the applicable regulations of the
Commission. For purposes of this Section 6(c), in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (A) the Corporation’s most recent periodic or annual filing with the
Commission, as the case may be, (B) a more recent public announcement by the
Corporation that is filed with the Commission, or (C) a more recent notice by
the Corporation or the Corporation’s transfer agent to the Holder setting forth
the number of shares of Common Stock then outstanding. Upon the written request
of a Holder (which may be by email), the Corporation shall, within three
(3) Trading Days thereof, confirm in writing to such Holder (which may be via
email) the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to any actual conversion or exercise of securities of the Corporation,
including shares of Series C Preferred Stock, by such Holder or its Attribution
Parties since the date as of which such number of outstanding shares of Common
Stock was last publicly reported or confirmed to the Holder. The “Beneficial
Ownership Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock pursuant to such Notice of Conversion (to the extent permitted pursuant to
this Section 6(c)). The Corporation shall be entitled to rely on representations
made to it by the Holder in any Notice of Conversion regarding its Beneficial
Ownership Limitation.

d) Mechanics of Conversion

i. Delivery of Certificate or Electronic Issuance Upon Conversion. Not later
than three Trading Days after the applicable Conversion Date, or if the Holder
requests the issuance of physical certificate(s), two (2) Trading Days after
receipt by the Corporation of the original certificate(s) representing such
shares of Series C Preferred Stock being converted, duly endorsed, and the
accompanying Notice of Conversion (the “Share Delivery Date”), the Corporation
shall (a) deliver, or cause to be delivered, to the converting Holder a physical
certificate or certificates representing the number of Conversion Shares being
acquired upon the conversion of shares of Series C Preferred Stock or (b) in the
case of a DWAC Delivery, electronically transfer such Conversion Shares by
crediting the account of the Holder’s prime broker with DTC through its DWAC
system. If in the case of any Notice of Conversion such certificate or
certificates are not delivered to or as directed by or, in the case of a DWAC
Delivery, such shares are not electronically delivered to or as directed by, the
applicable Holder by the Share Delivery Date, the applicable Holder shall be
entitled to elect to rescind such Conversion Notice by written notice to the
Corporation at any time on or before its receipt of such certificate or
certificates for Conversion Shares or electronic receipt of such shares, as
applicable, in which event the Corporation shall promptly return to such Holder
any original Series C Preferred Stock certificate delivered to the Corporation
and such Holder shall promptly return to the Corporation any Common Stock
certificates or otherwise direct the return of any shares of Common Stock
delivered to the Holder through the DWAC system, representing the shares of
Series C Preferred Stock unsuccessfully tendered for conversion to the
Corporation.

ii. Obligation Absolute. Subject to Section 6(c) hereof and subject to Holder’s
right to rescind a Conversion Notice pursuant to Section 6(d)(i) above, the
Corporation’s obligation to issue and deliver the Conversion Shares upon
conversion of Series C Preferred Stock in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by a Holder
to enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by such Holder or any other

 

5



--------------------------------------------------------------------------------

Person of any obligation to the Corporation or any violation or alleged
violation of law by such Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the
Corporation to such Holder in connection with the issuance of such Conversion
Shares. Subject to Section 6(c) hereof and subject to Holder’s right to rescind
a Conversion Notice pursuant to Section 6(d)(i) above, in the event a Holder
shall elect to convert any or all of its Series C Preferred Stock, the
Corporation may not refuse conversion based on any claim that such Holder or
anyone associated or affiliated with such Holder has been engaged in any
violation of law, agreement or for any other reason, unless an injunction from a
court, on notice to Holder, restraining and/or enjoining conversion of all or
part of the Series C Preferred Stock of such Holder shall have been sought and
obtained by the Corporation, and the Corporation posts a surety bond for the
benefit of such Holder in the amount of 150% of the value of the Conversion
Shares into which would be converted the Series C Preferred Stock which is
subject to such injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the underlying dispute and the proceeds
of which shall be payable to such Holder to the extent it obtains judgment. In
the absence of such injunction, the Corporation shall, subject to Section 6(c)
hereof and subject to Holder’s right to rescind a Conversion Notice pursuant to
Section 6(d)(i) above, issue Conversion Shares upon a properly noticed
conversion. If the Corporation fails to deliver to a Holder such certificate or
certificates, or electronically deliver (or cause its transfer agent to
electronically deliver) such shares in the case of a DWAC Delivery, pursuant to
Section 6(d)(i) on or prior to the fifth (5th) Trading Day after the Share
Delivery Date applicable to such conversion (other than a failure caused by
incorrect or incomplete information provided by Holder to the Corporation),
then, unless the Holder has rescinded the applicable Conversion Notice pursuant
to Section 6(d)(i) above, the Corporation shall pay (as liquidated damages and
not as a penalty) to such Holder an amount payable, at the Corporation’s option,
either (a) in cash or (b) to the extent that it would not cause the Holder or
its Attribution Parties to exceed the Beneficial Ownership Limitation, in shares
of Common Stock that are valued for these purposes at the Closing Sale Price on
the date of such calculation, in each case equal to the product of (x) the
number of Conversion Shares required to have been issued by the Corporation on
such Share Delivery Date, (y) an amount equal to the Daily Failure Amount and
(z) the number of Trading Days actually lapsed after such fifth (5th) Trading
Day after the Share Delivery Date during which such certificates have not been
delivered, or, in the case of a DWAC Delivery, such shares have not been
electronically delivered; provided, however, the Holder shall only receive up to
such amount of shares of Common Stock such that Holder and its Attribution
Parties and any other persons or entities whose beneficial ownership of Common
Stock would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act (including shares held by any “group” of which the Holder is a
member, but excluding shares beneficially owned by virtue of the ownership of
securities or rights to acquire securities that have limitations on the right to
convert, exercise or purchase similar to the limitation set forth herein) shall
not collectively beneficially own greater than the Beneficial Ownership
Limitation. Nothing herein shall limit a Holder’s right to pursue actual damages
for the Corporation’s failure to deliver Conversion Shares within the period
specified herein and such Holder shall have the right to pursue all remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief; provided that Holder
shall not receive duplicate damages for the Corporation’s failure to deliver
Conversion Shares within the period specified herein. The exercise of any such
rights shall not prohibit a Holder from seeking to enforce damages pursuant to
any other Section hereof or under applicable law.

iii. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. If the Corporation fails to deliver to a Holder the applicable
certificate or certificates or to effect a DWAC Delivery, as applicable, by the
Share Delivery Date pursuant to Section 6(d)(i) (other than a failure caused by
incorrect or incomplete information provided by Holder to the Corporation), and
if after such Share Delivery Date such Holder is required by its brokerage firm
to purchase (in an open market transaction or otherwise), or the Holder’s
brokerage firm otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by such Holder of the Conversion Shares which such Holder
was entitled to receive upon the conversion relating to such Share Delivery Date
(a “Buy-In”), then the Corporation shall (A) pay in cash to such Holder (in
addition to any other remedies available to or elected by such Holder) the
amount by which (x) such Holder’s total purchase price (including any brokerage
commissions) for the shares of Common Stock so purchased exceeds (y) the product
of (1) the aggregate number of shares of Common Stock that such Holder was
entitled to receive from the conversion at issue multiplied by (2) the actual
sale price at which the sell order giving rise to such purchase obligation was
executed (including any brokerage commissions) and (B) at the option of such
Holder, either reissue (if surrendered) the shares of Series C Preferred Stock
equal to the number of shares of Series C Preferred Stock submitted for
conversion or deliver to such Holder the number of shares of Common Stock that
would have been issued if the Corporation had timely complied with its delivery
requirements under Section 6(d)(i). For example, if a Holder purchases shares of

 

6



--------------------------------------------------------------------------------

Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to an attempted conversion of shares of Series C Preferred Stock with
respect to which the actual sale price (including any brokerage commissions)
giving rise to such purchase obligation was a total of $10,000 under clause
(A) of the immediately preceding sentence, the Corporation shall be required to
pay such Holder $1,000. The Holder shall provide the Corporation written notice,
within three (3) Trading Days after the occurrence of a Buy-In, indicating the
amounts payable to such Holder in respect of such Buy-In together with
applicable confirmations and other evidence reasonably requested by the
Corporation. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Corporation’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of the shares of Series C Preferred Stock
as required pursuant to the terms hereof; provided, however, that the Holder
shall not be entitled to both (i) require the reissuance of the shares of Series
C Preferred Stock submitted for conversion for which such conversion was not
timely honored and (ii) receive the number of shares of Common Stock that would
have been issued if the Corporation had timely complied with its delivery
requirements under Section 6(d)(i).

iv. Reservation of Shares Issuable Upon Conversion. The Corporation covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Series C Preferred Stock, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holders of the Series C
Preferred Stock, not less than such aggregate number of shares of the Common
Stock as shall be issuable (taking into account the adjustments of Section 7)
upon the conversion of all outstanding shares of Series C Preferred Stock. The
Corporation covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly authorized, validly issued, fully paid and
nonassessable.

v. Fractional Shares. No fractional shares or scrip representing fractional
shares of Common Stock shall be issued upon the conversion of the Series C
Preferred Stock. As to any fraction of a share which a Holder would otherwise be
entitled to receive upon such conversion, the Corporation shall pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price.

vi. Transfer Taxes. The issuance of certificates for shares of the Common Stock
upon conversion of the Series C Preferred Stock shall be made without charge to
any Holder for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the registered Holder(s) of such
shares of Series C Preferred Stock and the Corporation shall not be required to
issue or deliver such certificates unless or until the Person or Persons
requesting the issuance thereof shall have paid to the Corporation the amount of
such tax or shall have established to the satisfaction of the Corporation that
such tax has been paid.

e) Status as Stockholder. Upon each Conversion Date, (i) the shares of Series C
Preferred Stock being converted shall be deemed converted into shares of Common
Stock and (ii) the Holder’s rights as a holder of such converted shares of
Series C Preferred Stock shall cease and terminate, excepting only the right to
receive certificates for such shares of Common Stock and to any remedies
provided herein or otherwise available at law or in equity to such Holder
because of a failure by the Corporation to comply with the terms of this
Certificate of Designation. In all cases, the holder shall retain all of its
rights and remedies for the Corporation’s failure to convert Series C Preferred
Stock.

Section 7. Certain Adjustments.

a) Stock Dividends and Stock Splits. If the Corporation, at any time while this
Series C Preferred Stock is outstanding: (A) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Corporation upon conversion of this Series C Preferred Stock) with respect
to the then outstanding shares of Common Stock; (B) subdivides outstanding
shares of Common Stock into a larger number of shares; or (C) combines
(including by way of a reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, then the Conversion Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock (excluding any treasury shares of the Corporation) outstanding immediately
before such

 

7



--------------------------------------------------------------------------------

event and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event (excluding any treasury shares of the
Corporation). Any adjustment made pursuant to this Section 7(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.

b) Fundamental Transaction. If, at any time while this Series C Preferred Stock
is outstanding, (A) the Corporation effects any merger or consolidation of the
Corporation with or into another Person or any stock sale to, or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off, share exchange or scheme of arrangement) with or into another Person
(other than such a transaction in which the Corporation is the surviving or
continuing entity and its Common Stock is not exchanged for or converted into
other securities, cash or property), (B) the Corporation effects any sale of all
or substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Corporation
or another Person) is completed pursuant to which more than 50% of the Common
Stock not held by the Corporation or such Person is exchanged for or converted
into other securities, cash or property, or (D) the Corporation effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
(other than as a result of a dividend, subdivision or combination covered by
Section 7(a) above) to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent conversion of this Series
C Preferred Stock the Holders shall have the right to receive, in lieu of the
right to receive Conversion Shares, for each Conversion Share that would have
been issuable upon such conversion immediately prior to the occurrence of such
Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one share of Common Stock (the “Alternate
Consideration”). For purposes of any such subsequent conversion, the
determination of the Conversion Ratio shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Corporation shall adjust the Conversion Ratio in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holders shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Series C Preferred Stock
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Corporation or surviving entity
in such Fundamental Transaction shall file a new Certificate of Designation with
the same terms and conditions and issue to the Holders new preferred stock
consistent with the foregoing provisions and evidencing the Holders’ right to
convert such preferred stock into Alternate Consideration. The terms of any
agreement to which the Corporation is a party and pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 7(b)
and insuring that this Series C Preferred Stock (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction. The Corporation shall cause to be delivered to
each Holder, at its last address as it shall appear upon the stock books of the
Corporation, written notice of any Fundamental Transaction at least 20 calendar
days prior to the date on which such Fundamental Transaction is expected to
become effective or close.

c) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 7, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Corporation) issued and
outstanding.

d) Notice to the Holders.

i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 7, the Corporation shall promptly
deliver to each Holder a notice setting forth the Conversion Ratio after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

ii. Other Notices. If (A) the Corporation shall declare a dividend (or any other
distribution in whatever form) on the Common Stock, (B) the Corporation shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock, (C) the Corporation shall authorize the granting to all holders of the
Common Stock of rights or

 

8



--------------------------------------------------------------------------------

warrants to subscribe for or purchase any shares of capital stock of any class
or of any rights, (D) the approval of any stockholders of the Corporation shall
be required in connection with any reclassification of the Common Stock, any
consolidation or merger to which the Corporation is a party, any sale or
transfer of all or substantially all of the assets of the Corporation, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property, or (E) the Corporation shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Corporation, then, in each case, the Corporation shall cause to be filed
at each office or agency maintained for the purpose of conversion of this Series
C Preferred Stock, and shall cause to be delivered to each Holder at its last
address as it shall appear upon the stock books of the Corporation, at least 20
calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange, provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice.

Section 8. Miscellaneous.

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the
Corporation, at 2601 Fourth Avenue, Suite 500, Seattle, Washington 98121,
facsimile number (206) 801-2101, or such other facsimile number or address as
the Corporation may specify for such purposes by notice to the Holders delivered
in accordance with this Section. Any and all notices or other communications or
deliveries to be provided by the Corporation hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number or address of
such Holder appearing on the books of the Corporation, or if no such facsimile
number or address appears on the books of the Corporation, at the principal
place of business of such Holder. Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section prior to 5:30 p.m.
(New York City time) on any date, (ii) the date immediately following the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section between 5:30 p.m. and 11:59 p.m.
(New York City time) on any date, (iii) the second Business Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given.

b) Lost or Mutilated Series C Preferred Stock Certificate. If a Holder’s Series
C Preferred Stock certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Series C Preferred Stock so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such certificate, and
of the ownership thereof, reasonably satisfactory to the Corporation and, in
each case, customary and reasonable indemnity, if requested. Applicants for a
new certificate under such circumstances shall also comply with such other
reasonable regulations and procedures and pay such other reasonable third-party
costs as the Corporation may prescribe.

c) Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation. Any waiver by the Corporation
or a Holder must be in writing. Notwithstanding any provision in this
Certificate of Designation to the contrary, any provision contained herein and
any right of the Holders of Series C Preferred Stock granted hereunder may be
waived as to all shares of Series C Preferred Stock (and the Holders thereof)
upon the written consent of the

 

9



--------------------------------------------------------------------------------

Holders of not less than a majority of the shares of Series C Preferred Stock
then outstanding, unless a higher percentage is required by the DGCL, in which
case the written consent of the Holders of not less than such higher percentage
shall be required.

d) Severability. If any provision of this Certificate of Designation is invalid,
illegal or unenforceable, the balance of this Certificate of Designation shall
remain in effect, and if any provision is inapplicable to any Person or
circumstance, it shall nevertheless remain applicable to all other Persons and
circumstances. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law.

e) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

f) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

g) Status of Converted Series C Preferred Stock. If any shares of Series C
Preferred Stock shall be converted or reacquired by the Corporation, such shares
shall resume the status of authorized but unissued shares of preferred stock and
shall no longer be designated as Series C Preferred Stock.

********************

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Designation
this 14th day of May 2015.

 

 

Robert L. Kirkman, Chief Executive Officer

SIGNATURE PAGE TO

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS OF

SERIES C PREFERRED STOCK



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF SERIES C
PREFERRED STOCK)

The undersigned Holder hereby irrevocably elects to convert the number of shares
of Series C Preferred Stock indicated below, represented by stock certificate
No(s).          (the “Preferred Stock Certificates”), into shares of common
stock, par value $0.0001 per share (the “Common Stock”), of Oncothyreon Inc., a
Delaware corporation (the “Corporation”), as of the date written below. If
securities are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer taxes payable with respect thereto.
Capitalized terms utilized but not defined herein shall have the meaning
ascribed to such terms in that certain Certificate of Designation of
Preferences, Rights and Limitations of Series C Convertible Preferred Stock (the
“Certificate of Designation”) filed by the Corporation with the Secretary of
State of the State of Delaware on May 14, 2015.

As of the date hereof, the number of shares of Common Stock beneficially owned
by the undersigned Holder (together with such Holder’s Affiliates, and any other
Person whose beneficial ownership of Common Stock would be aggregated with the
Holder’s for purposes of Section 13(d) or Section 16 of the Exchange Act and the
applicable regulations of the Commission, including any “group” of which the
Holder is a member (the foregoing, “Attribution Parties”)), including the number
of shares of Common Stock issuable upon conversion of the Series C Preferred
Stock subject to this Notice of Conversion, but excluding the number of shares
of Common Stock which are issuable upon (A) conversion of the remaining,
unconverted Series C Preferred Stock beneficially owned by such Holder or any of
its Attribution Parties, and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Corporation (including any
warrants) beneficially owned by such Holder or any of its Attribution Parties
that are subject to a limitation on conversion or exercise similar to the
limitation contained in Section 6(c) of the Certificate of Designation, is
    %. For purposes hereof, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the applicable regulations
of the Commission. In addition, for purposes hereof, “group” has the meaning set
forth in Section 13(d) of the Exchange Act and the applicable regulations of the
Commission.

Conversion calculations:

 

Date to Effect Conversion:
Number of shares of Series C Preferred Stock owned prior to Conversion:
Number of shares of Series C Preferred Stock to be Converted:
Number of shares of Common Stock to be Issued: Address for delivery of physical
certificates: or for DWAC Delivery: DWAC Instructions:

Broker no:

Account no:



--------------------------------------------------------------------------------

HOLDER By:

 

Name: Title: Date:

 

13